Citation Nr: 0812113	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for lumbosacral strain, 
claimed as a lower spine condition.

2.	Entitlement to service connection for anterior cruciate 
ligament strain, right knee, claimed as a right knee 
condition.

3.	Entitlement to service connection for medial collateral 
ligament strain, left knee, claimed as a left knee condition.

4.	Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1985.  She had an additional period of duty in the 
Army Reserve up until 1988, the exact dates of which have not 
yet been verified.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

For the reasons indicated below, the claims for service 
connection for lumbosacral strain, and for right and left 
knee disabilities, are being decided on the merits.           
The issue of service connection for allergies is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran has been properly apprised of the additional 
evidence required to substantiate the claims for service 
connection for lower back, and right and left knee disorders, 
and of the mutual responsibility between herself and VA to 
obtain that information; furthermore, VA has fulfilled its 
duty to assist her in obtaining evidence relevant to the 
disposition of these matters.

2.	There are current medical diagnoses of record of chronic 
degenerative joint disease of the lumbar spine, with chronic 
spondylosis and facet disease, bulging discs, and lumbosacral 
strain; right knee medial collateral ligament and anterior 
collateral ligament strains, gastrocnemius muscle strain, 
bone lesion, and subcutaneous edema; and left knee strain and 
edema within the proximal gastrocnemius musculature, and 
subcutaneous edema.

3.	The most probative medical evidence weighs against the 
finding that these   lower back, and right and left knee 
disabilities are causally related to the veteran's service.


CONCLUSIONS OF LAW

1.	Lumbosacral strain was not incurred or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.	Anterior cruciate ligament strain, right knee, was not 
incurred or aggravated during military service, and may not 
be presumed to have been so incurred.           38 
U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.	Medial collateral ligament strain, left knee, was not 
incurred or aggravated during military service, and may not 
be presumed to have been so incurred.           38 
U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

In furtherance of the requirement that a claimant for 
disability compensation is afforded claim-specific notice 
pertaining to the benefit requested, the veteran has been 
appropriately informed as to the procedures for the 
development of the claims presently being decided.  Through 
the issuance of notice correspondence dated in August 2005, 
the criteria for satisfactory notice set forth under the 
Pelegrini II decision have effectively been met.  The August 
2005 VCAA letter set forth the general requirements to 
establish her claims for service connection.  This 
correspondence described whose responsibility it was, VA's or 
the veteran herself, to obtain additional evidence, including 
that VA would undertake reasonable measures to assist in 
obtaining all further VA medical records, private treatment 
records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  It further 
requested that the veteran provide any other pertinent 
evidence or information in her possession. 

The veteran has received notification of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration through an 
additional March 2006 letter informing her of the holding in 
the Dingess/Hartman decision.  She has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of the claims.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must also have been timely sent.           The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
instance, the issuance of the August 2005 notice letter 
preceded the October 2005 rating decision on appeal.  
Meanwhile, the March 2006 correspondence with reference to 
the Dingess/Hartman case holding did not meet this timeliness 
standard.  That notwithstanding, the RO has taken measures to 
appropriately evaluate the claims such that any defect in the 
timing of the notice did not have a detrimental impact upon 
the adjudication of them.  Following the issuance of the 
March 2006 letter on the criteria to establish an initial 
disability rating and effective date for the claims on 
appeal, the veteran had an opportunity to respond with 
additional evidence prior to the later SSOC continuing the 
denial of these claims.  During the timeframe prior to 
readjudication of her claims, she did not identify any 
further information or evidence.  Thus, regardless of the 
timing of the VCAA notice, the veteran has been afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006), 
reaffirmed, 499 F.3d 1317 (Fed. Cir. 2007).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of her 
claims, including obtaining her complete service treatment 
records.  The RO has also arranged for the veteran to undergo 
VA examinations in connection with her claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support her claims, 
the veteran has provided copies of letters from treating 
physicians, and several personal statements.  She declined 
the opportunity to testify at a hearing in support of the 
claims.  38 C.F.R. § 20.700.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Factual Background

Service treatment history during active duty indicates that 
in October 1984                the veteran was evaluated for 
the complaint of knee pain over the preceding            two 
weeks.  There was no history of trauma.  There was no 
swelling or redness.              A 72-hour profile and ice 
were utilized for treatment purposes.  The following month, 
she was seen for unresolved bilateral knee pain, and lower 
back pain exacerbated during training exercises.  The 
assessment was overuse syndrome,        and mechanical lower 
back pain.  She was seen again that month for reported        
left knee pain with swelling, on prolonged running or 
marching.  The assessment was provided of a stress reaction, 
left knee.  She was not placed on a physical profile at that 
time.  Another consultation took place in January 1985 for 
bilateral knee pain, with the resulting assessment of a mild 
bruise to the bilateral patella.

Thereafter, the November 2004 letter of Dr. R.A., a private 
physician, states that he had been treating the veteran for 
several conditions including high blood pressure, severe 
edema of the ankles and legs, chronic low back pain, and 
chronic pain of       the ankles and legs.  The physician 
indicated that these disorders were the result of many 
factors, including the patient's weight and the previous 
utilization of military boots in service.  A gastric bypass 
surgery was planned and it was anticipated that losing weight 
would enhance the patient's ability to get control of medical 
conditions such as low back pain and hypertension.

In March 2005 correspondence, this physician observed that 
the veteran had been experiencing chronic pains in her feet, 
ankles, knees and hips for many years, which become worse 
when exercising.  On physical examination there was nothing 
remarkable except for joint pain that worsened with pressure.  

An MRI of the lumbar spine conducted at a private facility in 
June 2005, resulted in an impression of multilevel mild lower 
thoracic and lumbar spondylosis, greatest at L2-L3 and L3-L4, 
and multilevel mild facet disease.  On a right knee MRI, 
there was  a medial collateral ligament (MCL) high grade 
injury, possibly a rupture at the femoral insertion; 
extensive subcutaneous edema; strain of the gastrocnemius 
muscle; eccentric isointense bone lesion; and findings 
suggesting anterior collateral ligament (ACL) strain.  A left 
knee MRI revealed extensive edema within the proximal 
gastocnemius musculature, and subcutaneous edema within the 
surrounding tissues. 

The June 2005 letter from Dr. J.S., an osteopath, indicates 
that by the veteran's report, during service she was required 
to run in improperly fitting boots which injured her knees, 
ankles and lumbosacral spine.  The veteran had stated that 
she felt the original injury was to her ankles and knees, and 
that she developed lumbosacral spine problems due to her 
altered body mechanics compensating for her injuries.  It was 
noted her military medical record had multiple entries for 
treatment of musculoskeletal complaints.  The physician 
expressed the opinion   that the patient probably had 
internal derangement of both knees, degenerative joint 
disease and chronic lumbosacral strain/sprain, and chronic 
degenerative joint disease in both ankles.  By her history, 
all of these problems started while she was stationed at Fort 
Jackson, South Carolina.

An August 2005 letter from the above physician states a 
revised diagnosis of chronic degenerative joint disease, 
chronic spondylosis and chronic facet disease, bulging discs 
with neuroforaminal narrowing, high grade MCL injury, 
gastrocnemious muscle strain, chronic ACL strain, and chronic 
environmental allergies.  It was stated that by patient 
history and as reflected in her service medical records, all 
of these problems began while she was stationed in Fort 
Jackson,   South Carolina.  According to the physician, it 
was more likely than not that these problems were caused by 
military service, and had been continuous since the initial 
injuries.  He stated that without complete resolution of 
these injuries at the time of military discharge, the 
veteran's condition had continued to degrade.

On VA examination in February 2006, the veteran described 
having had lumbar pain on a continuous basis, and with little 
relief with use of pain medication.       She also 
experienced daily knee pain, with episodes in which there was 
locking   and popping of the knees.  The examiner indicated 
his review of the claims file. Objectively, it was noted that 
the veteran could move the lumbar spine only slightly.  In 
both the right and left knees she demonstrated flexion to 90 
degrees while sitting, but only to 20 degrees actively.  She 
had 0 degrees of extension on each side.  There appeared to 
be effusion on the right.  She had joint line tenderness.  
There was no crepitation, and the cruciate and collateral 
ligaments appeared to be intact.  The findings of recent x-
rays and MRI studies were indicated.             

An impression was provided of lumbosacral strain; strain of 
the left knee; MCL strain; strain of the right gastroc; 
possible ossifying fibroma of the tibia; and ACL strain of 
the right foot.  The VA examiner further indicated that the 
veteran's original back and knee injuries appeared to be soft 
tissue injuries from 1984.           It had been some 22 
years since these injuries.  The examiner stated that he 
could not ascertain evidence that her current knee or back 
problems would be related to the soft tissue injuries of the 
back and knees in service.  It was noted that the patient had 
previously gained weight, had gastric bypass surgery, and 
then lost the weight.  It was considered speculation to 
attribute her current knee and back injuries to then soft 
tissue injuries in service.  There was also considerable 
functional overlay as evidenced by pain on light touch, 
extremely limited range of motion of the knees and back, and 
painfree flexion of the knees to 90 degrees sitting on the        
examination table.

Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

When considering the evidence pertinent to the claimed 
disorders of the right and left knees, and lumbar spine, the 
comprehensive criteria for service connection  have not been 
met.  There is initially of record current substantiated 
medical diagnoses of each condition.  To this effect, both VA 
and private evaluating physicians have diagnosed right knee 
MCL and ACL strains, and strains of the gastrocnemius muscle, 
as well as left knee strain with edema in the knee and 
surrounding tissues.  Also diagnosed is lumbosacral strain, 
and there is a private physician's assessment of degenerative 
joint disease of the lumbar spine and chronic spondylosis, 
amongst other manifestations.  The existence of a current 
diagnosis of these disorders shown, the remaining dispositive 
issue is whether          these disabilities are causally 
related to the veteran's active military service.              
See 38 C.F.R. § 3.303(d).  See also Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  

In determining whether any of the preceding disorders are of 
service origin,              the provisions regarding 
presumptive service connection warrant application. Arthritis 
may be presumed service-connected where incurred within one-
year        of discharge.  Here, however, the first post-
service diagnoses of the claimed disorders were set forth on 
a November 2004 private physician's evaluation report.            
This occurred nearly two decades following separation.  In 
any event, there is only an existing diagnosis of arthritis 
in the lumbar spine, not affecting either knee.  Hence, the 
provisions through which a chronic disorder is presumed to be 
incurred in service, absent medical evidence to the same, do 
not apply.  See 38 C.F.R.         §§ 3.307, 3.309.

The additional medical findings on the etiology of the 
veteran's claimed lumbar spine, and knee disorders, consist 
of several physicians' opinions of record. 

In evaluating these opinions, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same.  Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999).  In so doing, the Board may accept 
certain medical opinions over others.  The Board nonetheless 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one opinion over another.  Evans v. West, 12 Vet. 
App. 22, 30 (1999).  The fact that a veteran has received 
regular treatment from a physician or other doctor is 
certainly a consideration in determining the credibility of 
that doctor's opinions and conclusions.  That 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).    

Reviewing the relevant opinions on medical causation, the 
November 2004 statement of Dr. R.A. considered the veteran's 
chronic low back pain, and chronic pain of the ankles and 
legs to have resulted from several factors, amongst which one 
such factor included the wearing of military boots during 
service.  Of particular note, this opining physician 
identified a multi-factorial etiology of claimed disability, 
as opposed to theorizing a clear causal connection to 
service.           Moreover, the evidentiary basis for his 
statement is not readily apparent, including whether the 
physician evaluated the veteran's objective treatment 
history.

Additionally, the August 2005 opinion from Dr. J.S. sets 
forth the viewpoint that       the claimed orthopedic 
disabilities were in fact incurred in service while stationed  
in Fort Jackson, South Carolina, based on analysis of patient 
history, and service treatment records; no mention was made 
of a complete claims file review, however.  According to the 
physician, the initial injuries had not resolved at the time 
of discharge, and resulted in continuing disabilities through 
the present time.  

The February 2006 VA examination report indicates a contrary 
conclusion to the August 2005 private physician's statement.  
It was observed that the veteran's original back and knee 
injuries from 1984 were entirely soft tissue injuries.                  
The VA examiner essentially could not find evidence of a link 
between current symptomatology, and those initial injuries 
approximately 22 years ago.  Another potential cause was 
having undergone gastric bypass surgery, and then recovery 
from that procedure.  The examiner deemed any relationship 
between claimed disabilities and service merely speculative.

As the February 2006 examiner's opinion was based on review 
of the entire claims  file, and absence of evidence of 
ongoing pathology from soft tissue injury up until        
diagnoses more than 20 years later, his opinion appropriately 
considered the entire documented medical history.  The 
applicable law and regulations provide that where a disorder 
diagnosed in service was other than chronic, a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R.                     § 3.303(b).  See also 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).                
The fact that the VA physician had the opportunity to 
consider the entire claims file, to include the lack of any 
pertinent treatment records between in-service injury and the 
present, substantially contributes to the probative weight of 
his conclusion.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

To this effect, Dr. J.S.'s August 2005 opinion and Dr. R.A.'s 
March 2005 statement mention the veteran's report of having 
had pain in the affected joints for many years, and that she 
believed her initial knee injuries in service over time 
developed into other health problems.  From these statements, 
it is likely to at least a significant extent that her 
current orthopedic disabilities had an onset a few years 
prior to the November 2004 initial diagnosis of record.  The 
most probative finding as to whether the current conditions 
are manifestations of specific in-service injuries, however, 
is set forth on the above examination report, consistent with 
the fact that these were soft tissue injuries, with no 
documentation of recurrence for more than 20 years.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case to establish the presence of a claimed 
medical conditions is a matter within the province of the 
Board).  Also, as mentioned, the VA examiner's conclusions 
were thoroughly grounded in an objective review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Thus, the February 2006 VA examiner's opinion should be 
afforded an extensive degree of probative weight on the 
question of causation.

For the above reasons, it is determined that the February 
2006 VA medical opinion is the most persuasive in resolving 
the etiology of claimed orthopedic disabilities of the lower 
back, and knees.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993)           (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances).

In addition to evaluation of the medical evidence, 
consideration has been given to the veteran's own assertions 
in adjudicating the claims on appeal.  As a layperson, 
however, she is not competent to offer a probative opinion on 
a medical matter, including whether there is an etiological 
link between a claimed disability and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, the claims of entitlement to service connection for 
right knee anterior cruciate ligament strain, left knee 
medial collateral ligament strain, and lumbosacral strain 
must be denied.  The preponderance of the evidence is against 
the claims,  and under these circumstances the benefit-of-
the-doubt doctrine does not apply.   See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski,               
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbosacral strain, 
claimed as a lower spine condition, is denied.

Entitlement to service connection for anterior cruciate 
ligament strain, right knee, claimed as a right knee 
condition, is denied.

Entitlement to service connection for medial collateral 
ligament strain, left knee, claimed as a left knee condition, 
is denied.


REMAND

Additional development of the claim for service connection 
for allergies is required prior to the adjudication and 
disposition of this issue on the merits.

Thus far, the August 2005 statement of Dr. J.S., sets forth a 
diagnosis of in part, chronic environmental allergies.  The 
physician further indicated that by                the 
veteran's history, and as reflected in service medical 
records, it was more likely  than not that this condition 
(amongst other current medical problems) was attributable to 
service. 

Upon present review of the relevant service treatment 
history, a June 1985 report         indicates evaluation for 
a sinus problem, involving sinus pain and headaches since the 
previous day.  The assessment was provided of stuffy sinuses.  
In June 1987,  the veteran obtained treatment for a rash 
present on the back of both hands with itching.  The area was 
washed and calamine lotion applied.  

In view of this medical history, the August 2005 opinion 
while supportive of         the veteran's claim, does not 
conclusively address the matter of etiology.           
Notably, the service records mention a single episode of 
sinusitis, without clarifying if allergic in origin.  This 
physician also relied upon the veteran's own reported history 
of in-service illness, which she is indeed competent to 
offer.   
See e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of  the claimed disorder).  Nonetheless, the 
specific assertions from the veteran that this physician 
relied upon are not disclosed.  Consequently, VA examination 
is required in order to obtain a more definitive medical 
opinion on the likely etiology of an allergic disorder.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Furthermore, in its continuing consideration of the claim on 
remand, the RO should take into account the provisions of 38 
C.F.R. § 3.380, which pertains to diseases of allergic 
etiology.  By this regulation, such claimed disorders may not 
be disposed of routinely as constitutional or developmental 
abnormalities.  Rather, service connection must be determined 
on the evidence as to existence prior to enlistment and, if 
so, a comparative study must be made of severity at 
enlistment and subsequently.  The determination as to a 
relationship to service must be made on  the whole 
evidentiary showing.

Also, the veteran should be afforded an additional 
opportunity to identify any other medical providers, VA or 
private, who have treated her for the claimed respiratory 
condition since her discharge from service.  The RO should 
then undertake appropriate action to obtain pertinent 
treatment records from these identified sources.  See 38 
C.F.R. §§ 3.159(c)(1), (2) (addressing the duty to make 
reasonable efforts to acquire evidence necessary to 
substantiate a claim, including VA and private medical 
records).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that she identify any additional 
health care providers, non-VA and VA, who 
have treated her for allergies since 
separation from service.  Based upon her 
response, the RO should attempt to obtain 
relevant records from any identified 
treatment sources not previously 
contacted.             
If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.          If 
it is determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

2.	Upon completion of the requested 
development,            the RO should 
schedule the veteran for a respiratory 
examination pertaining to her claimed 
allergies.                  The claims 
folder must be made available for the 
examiner to review.  Any tests deemed 
necessary should be accomplished.  The VA 
examiner should confirm whether the 
veteran currently has allergies, and/or 
other objective conditions of an allergic 
nature.  If present,          the 
physician must address whether it is at 
least as likely as not (e.g., a 50 percent 
or greater likelihood) that the diagnosed 
disorder(s) is/are causally related to her 
military service, based on the veteran's 
own assertions concerning treatment 
history, as well as relevant documentation 
from service.  In providing the requested 
determination, the examiner should 
initially consider whether allergies 
clearly and unmistakably existed prior to 
enlistment -- and if this is so, explain 
whether that disorder underwent 
aggravation therein due to causes other 
than natural progression of the disease 
process.  A complete rationale must be 
provided for any opinion offered in a 
typewritten report.

3.	The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  
Stegall v. West,             11 Vet. App. 
268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for allergies.  In its 
continuing adjudication of the claim, the 
RO should expressly indicate application 
of the provisions of               38 
C.F.R. § 3.380 regarding diseases of 
allergic etiology. If the benefit is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


